Citation Nr: 9904133	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pulmonary 
disease. 


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty with the National Guard 
from October 1986 to February 1987 and from December 1990 to 
September 1991.  Personnel records show that the veteran had 
7 months and 10 days of foreign service and he was awarded a 
Southwest Asia Service Medal.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).   


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied 
entitlement to service connection for asthma, shortness of 
breath, and lightheadedness.  

2.  Evidence submitted since the March 1992 rating decision, 
in support of the veteran's application to reopen the claim 
for entitlement to service connection for a pulmonary 
disorder is new and material, and it does bear directly and 
substantially upon the specific matter under consideration 
and when it is considered by itself or in connection with 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

Evidence received since the final March 1992 rating decision 
wherein the RO denied entitlement to service connection for 
asthma, shortness of breath, and lightheadedness is new and 
material, and the veteran'' claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.156, 20.1103 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104, 3.105, 19.192.  In this case, 
the March 1992 rating decision is final, as there was no 
timely appeal of the decision.

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two-step analysis.  First, 
the Board must determine whether the evidence is "new and 
material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then evaluate the merits of the veteran's 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Veterans Appeals (Court) has reviewed and upheld 
these standards regarding the issue of finality.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).  


The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994). The 
Court has also held that this presumption does not arise when 
a medical opinion is based upon an inaccurate medical history 
or upon a veteran's account of his medical history that has 
been previously rejected.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). 

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Factual Background & Analysis

In a March 1992 rating decision, the RO denied entitlement to 
service connection for asthma, shortness of breath, and 
lightheadedness.  The basis of the denial was that there was 
no evidence that asthma was aggravated during active duty, 
and that there was no evidence establishing that the 
veteran's shortness of breath or lightheadedness was related 
to a chronic disease process which was incurred in or 
aggravated by active duty.  The veteran was notified by 
letter, in March 1992, of this rating decision.  

In this case, evidence submitted since the March 1992 rating 
decision consists of original copies of the veteran's service 
medical records; treatment records from the S.M. Hospital 
dated in 1984 and 1985; an examination report dated in June 
1986; a statement by Dr. W.H. dated in April 1990; a July 
1994 Air Force treatment record; a July 1994 pulmonary 
function test report; a Desert Storm Support Group 
Questionnaire dated in July 1994; a statement by Dr. A.Z. 
dated in July 1994; a DA Form 2173 dated in July 1994; a VA 
psychiatric examination report dated in June 1996; a VA 
general medical examination report dated in August 1996; a 
lay statement from the veteran's mother dated in November 
1996; a lab report dated in January 1995; lab results dated 
in October 1994; a Magnetic Resonance Imaging of the knee 
dated in December 1995; treatment records from the W.M. 
Family Practice dated in 1994, 1995, and 1996; treatment 
records from the N.R. Medical Center dated in March 1996 and 
June 1996; laboratory results dated in January 1995; the 
veteran's letter to the president; lay statements from the 
veteran's sisters dated in March 1997; the veteran's and his 
father's testimony at a hearing before the RO in March 1997; 
a January 1998 VA dermatology examination; a January 1998 VA 
neurological examination; and a January 1998 computerized 
axial tomographic (CT) scan of the veteran's head. 

The Board concludes that the July 1994 pulmonary function 
test report, the letter from Dr. A.Z. of the USAF dated in 
July 1994, the DA Form 2173 dated in July 1994, the August 
1996 VA examination report, the statement by the veteran's 
mother dated in November 1996, the October 1994 pulmonary 
function test report, the treatment records from W.M. Family 
Practice dated in 1994, 1995, and 1996, and the veteran's and 
his father's testimony at a hearing before the RO in March 
1997 can be considered new and material evidence.  

This evidence is neither cumulative nor redundant of the 
evidence previously considered at the time of the March 1992 
rating decision.  Thus, the Board finds that this evidence is 
new.  The Board also concludes that this evidence is 
material.  This evidence is relevant and probative of the 
issue at hand.  




In the November 1996 statement, the veteran's mother 
indicated that the veteran did not have any difficulties with 
asthma after the age of three.  The veteran's father stated 
at a hearing before the RO in March 1997 that the veteran did 
not have asthma when he was three, but that the veteran had 
an allergic reaction.  Hearing Transcript, hereinafter Tr., 
17.  The Board finds that this evidence bears directly and 
substantially upon the issue of whether the veteran had a 
pulmonary disorder prior to service, especially when 
considered with the veteran's service medical records which 
show that he reported having a history of asthma.  This 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board finds this evidence to be new and material.  

The pulmonary function test dated in July 1994 indicates that 
the veteran has moderate obstruction with reduced forced 
vital capacity.  In the July 1994 statement, Dr. A.Z. 
indicated that the veteran had mild obstructive lung disease.  
In the DA Form 2173, Dr. A.Z. stated that the veteran's 
obstructive lung disease was incurred in the line of duty.  

The October 1994 pulmonary function test reveals that the 
veteran had mild obstruction with reduced forced vital 
capacity.  The treatment records from W.M. Family Practice, 
dated in 1994, 1995, and 1996 reveal that the veteran had 
complaints shortness of breath with minimal exertion.  The 
records reflect diagnoses of asthma, obstructive disease, 
chronic obstructive pulmonary disease.  This evidence shows 
that the veteran currently has a pulmonary disorder.  

The Board finds that this evidence bears directly and 
substantially upon the issue of whether the veteran had a 
pulmonary disorder with symptoms such as shortness of breath 
and light-headedness.  This evidence by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board finds this 
evidence to be new and material.  

The Board finds that the veteran's testimony at a hearing 
before the RO in March 1997 to be new and material evidence.  
The veteran stated that he reported having asthma upon entry 
into service because that was what his mother had told him.  
Tr. 3.  He indicated that there was no documentation of 
breathing problems prior to 1991.  Tr. 3.  He reported that 
he started to have symptoms a couple of weeks after he got 
back to the United States.  Tr. 6.  The veteran reported that 
while he was overseas, he had injections and he took pills.  
Tr. 6.  He was exposed to burning oil wells.  Tr. 6.  The 
veteran stated that he went to a doctor after service for his 
breathing problems.  Tr. 7.  The Board finds that this 
evidence bears directly and substantially upon the issue of 
whether the veteran currently has a pulmonary disorder that 
may be related to his period of service in southeast Asia.  
This evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board finds this evidence to be new and material.  

For these reasons, the Board finds that additional evidence 
is new and material.  The claim for entitlement to service 
connection for pulmonary disorder is reopened.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time.  The Court 
has found that if action by the Board involves a question not 
previously addressed, and such action would be prejudicial to 
the veteran, further due process must be provided.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In light of the 
determination above, de novo action on this claim must be 
accomplished by the RO before review by the Board can be 
undertaken.  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, the appeal is granted to this extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, the Board has determined that new and 
material evidence has been received and the veteran's claim 
for entitlement to service connection for a pulmonary 
disorder is reopened.  It is now incumbent upon the RO to 
review the entire evidentiary record, in accordance with the 
regulatory and statutory procedures that govern adjudication 
of a reopened claim, prior to any further Board consideration 
of this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board finds that additional development is 
needed prior to the RO's review of the record.    

The veteran contends that he incurred a pulmonary disorder as 
a result of being exposed to burning oil wells in Saudi 
Arabia during service in 1991 and possibly due to injections 
or pills that were administered to him prior to being 
stationed in southwest Asia.  Review of the service medical 
records reveals that the veteran reported having asthma upon 
enlistment into his first period of active duty in 1986.  A 
December 1990 service medical record indicates that the 
veteran passed out while inside a gas chamber during 
training.  It was noted that the veteran was an asthmatic and 
that he had syncope while breath-holding in the gas chamber.  
An April 1991 separation examination report indicates that 
examination of the veteran's lungs and chest were normal.  

As discussed above, the veteran now asserts that he did not 
have asthma as a child.  His father's testimony at the 
hearing before the RO in March 1997 supports this contention.  
The Board notes that the evidence of record reflects 
diagnoses of mild obstructive lung disease, chronic 
obstructive pulmonary disease and asthma by history.  
Significantly, the examiner who performed the August 1996 VA 
examination stated that the veteran's respiratory complaints 
"definitely needed clarification at this time."  As noted 
above, in the July 1994 DA Form 2173, Dr. A.Z. indicated that 
the veteran's pulmonary disorder was incurred in service.   

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a) (1998).  Fulfillment of VA's duty to 
assist includes providing a complete and thorough medical 
examination of the claimed disability that takes into account 
the records of the veteran's prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Schafrath v. Derwinski, 1 Vet. App. 589.  It 
also includes an examination by a specialist when deemed 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board finds that an opinion as to the etiology of the 
veteran's current pulmonary disorder and whether such 
disorder is related to the veteran's period of service is 
needed.  An opinion as to whether such disorder pre-existed 
service, and if so, whether such disorder was aggravated by 
the veteran's period of service is also pertinent to the 
veteran's claim.  Consequently, additional clinical 
development is required.  

Review of the record reveals that the veteran reported he has 
been treated for a pulmonary disorder since separation from 
service in 1991.  At the hearing before the RO, the veteran 
stated that he went to a doctor in Pinetop, Arizona, for 
breathing problems after service.  Tr. 7.  He indicated that 
the doctor took an X-ray and he was prescribed a Ventolin 
inhaler.  Tr. 8.  He went to these doctors for three years, 
and then the doctors packed up and moved.  Tr. 8.  It does 
not appear that the RO attempted to obtain and associate with 
the claims folder the treatment records in question.  



The evidence of record also shows that the veteran underwent 
a Persian Gulf War Registry examination in July 1994, but the 
actual examination report is not associated with the claims 
folder.  The Board finds that the RO should make another 
attempt to obtain this examination report.  

VA's duty to assist also includes securing clinical and 
treatment records when such records exist, but are not on 
file.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The Board finds that the RO should attempt to obtain, and to 
associate with the claims folder, the records in question. 

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
VA and non-VA, inpatient and outpatient, 
who have treated or examined him for a 
pulmonary disorder prior to service and 
since separation from service in 1991, 
including the name and address of the 
veteran's health care provider who had 
been located in Pinetop, Arizona.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment and examinations reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  




2.  An appropriate official at the RO 
should contact the National Personnel 
Records Center in St. Louis, Missouri, 
Luke Air Force Base, and the VA Medical 
Center located in Phoenix, Arizona and 
make another attempt to secure a copy of 
the veteran's Persian Gulf War registry 
examination report.  All records obtained 
should be associated with the claims 
folder. 

3.  The veteran should be afforded a VA 
examination by a pulmonary specialist to 
determine the nature, extent of severity, 
and etiology of any pulmonary disorder(s) 
found on examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any necessary testing 
should be accomplished.  

The examiner should specify the proper 
diagnoses and estimate the date of onset 
of each disability found.  The examiner 
should render an opinion as to whether 
the pulmonary disorder(s) pre-existed the 
veteran's periods of active duty, and if 
so, whether such disorder(s) was/were 
aggravated during active duty.  The 
examiner should render an opinion as to 
whether any pulmonary disorder(s) found 
present originated in active service.  
Any opinions expressed must be 
accompanied by a complete rationale.  


4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a pulmonary disorder on a 
de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1998).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

